DETAILED ACTION
1.	This office action is in response to the applicant’s amendment filed on 2/23/2021.
	Claim 1 is currently amended and claim 32 is newly added claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1 recites in part “the collar being configured to be advanced toward the filter portion; and a filter portion that extends from the body frame portion” in lines 7-9 should be “the collar being configured to be advanced toward a filter portion; and the filter portion that extends from the body frame portion.”
Claims 2-15 are also objected to because it depends from claim 1.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentabiy distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference ciaim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPG2d 1226 (Fed. Cir, 1998); In re Goodman, 11 F.3d 1046, 29 USPG2d 2010 (Fed. Cir. 1993); in re Longs\ 759 F.2d 887, 225 USPQ 845 (Fed. Cir. 1985); In re Van Omum. 686 F.2d 937, 214 USPG 761 (CCPA 1982); In re'Vogel, 422 F.2d 438, 164 USPQ 819 (CCPA 1970); and in re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

14.    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
16. Claims 1 -15 are rejected on the ground of nonstatufory obviousness-type double patenting as being unpatentable over claims 1,11 of U.S, Pat. No.10105158. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited U.S. Pat. No. 10105158. In particular, claim 1 of ‘158 includes at least the limitations found in claim 1 of the instant application, e.g., a thrombus treatment device comprising: a body frame portion with a support wire; a tether portion includes one or more tethers extends from the body frame portion to a collar; a filter portion. (See In re Goodman, 11 F. 3d 1046, 29 USPG2d 2010 (Fed Cir. 1993); once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
Claims 1-5, 7-9, 11-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14 of U.S. Pat. No.9,204,887, Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited U.S. Pat. No.9,204,887. In particular, claim 1 of ‘887 includes at least the limitations found in claim 1 of the instant application, e.g., 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/23/21, with respect to claims 1, 5-12, 15 under 35 U.S.C 102(b) by Gilson have been fully considered and are persuasive.  The previous rejection of the above claims have been withdrawn. However, it is suggested that the above objection claims 1-15 are needed to correct the minor 112- second issues in order to put the application in better condition for allowance.  Further, it is suggested that the applicant needed to file two terminal disclaimers in the next applicant’s response in order to put the application in a better condition for allowance.
Allowable Subject Matter
Claim 32 is allowed over the arts of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/VI X NGUYEN/Primary Examiner, Art Unit 3771